Title: To George Washington from Oliver Wolcott, Jr., 30 May 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Dept: May 30th 1795.
          
          The Secretary of the Treasury respectfully submits to the consideration of the President of the United States, a Letter from the Commissioner of the Revenue of the 29th instant transmitting a proposal of Mr Peleg Coffin for supplying the U. States with Oil for the use of the Lighthouses.
          It is the opinion of the Secretary that it is for the Interest of the United States to close with the said proposal. All which is respectfully submitted.
          
            Oliv. Wolcott, JrSe[c]y of the Treasy
          
         